       Case 3:21-cv-01080-E Document 1 Filed 05/12/21                 Page 1 of 7 PageID 1



                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


 ANDREW S. LEE,
                                                         CIVIL ACTION
       Plaintiff,

 v.                                                      COMPLAINT 3:21-cv-01080

 NEW ERA ASSET MANAGEMENT, LLC,
                                                         JURY TRIAL DEMANDED
       Defendant.


                                            COMPLAINT

           NOW COMES ANDREW S. LEE by and through his undersigned counsel, complaining

of the Defendant, NEW ERA ASSET MANAGEMENT, LLC, , as follows:

                                    NATURE OF THE ACTION


      1.    Plaintiff brings this action seeking redress for Defendant’s violations of the Fair Debt

Collection Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692. and the Texas Debt Collection

Act (“TDCA”), Tex. Fin. Code Ann. § 392 et seq.

                                   JURISDICTION AND VENUE

      2.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

      3.    Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2).

      4.    This Court has supplemental jurisdiction over the state law claim pursuant to 28 U.S.C.

§1367.

                                              PARTIES

      5.    ANDREW S. LEE (“Plaintiff”) is a consumer and natural person over 18-years-of-age,

who at all times relevant, resided in Grand Prairie, Texas.


                                                   1
     Case 3:21-cv-01080-E Document 1 Filed 05/12/21                 Page 2 of 7 PageID 2



   6.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

   7.     Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   8.     NEW ERA ASSET MANAGEMENT, LLC (“Defendant”) is a limited liability company

with its principal place of business located at 701 Seneca St. Suite 425, Buffalo, New York 14210.

   9.     Defendant’s is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because (1) the

principal purpose of Defendant’s business is the collection of debt and (2) it regularly collects or

attempts to collect debts in the state of Connecticut that are owed or due or asserted to be owed or

due another.

   10.    Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6) because

it directly or indirectly engages in debt collection.

                                     FACTUAL ALLEGATIONS

   11.    At some point, Plaintiff applied and was approved for a line of credit with Bank of

Missouri through Robbins Brothers Retail.

   12.    Due to unforeseen circumstances, Plaintiff fell behind on his obligation to Robbins

Brothers Retail.

   13.    In or around December 2020, Plaintiff began receiving calls to his cellular phone from

Defendant.

   14.    Defendant was placing calls to Defendant regarding the Robbins Brothers Retail line of

credit with a balance of approximately $780 (“subject debt”) with the original line of credit of

$3,000.

   15.    On numerous occasions Plaintiff explained that he would like to calls to stop.

   16.    Specifically, Plaintiff explained that he doesn’t have the ability to make a payment.




                                                   2
     Case 3:21-cv-01080-E Document 1 Filed 05/12/21                  Page 3 of 7 PageID 3



    17.   Despite Plaintiff’s request that the calls cease, Defendant continued to call Plaintiff on

his cellular phone.

    18.   Defendant mainly called Plaintiff’s cellular phone number from phone number including,

but not limited to: (716) 587-8915.

    19.   Too add insult to injury Defendant began calling the Plaintiff’s family members including

but not limited to his mother, brother and uncle.

    20.   When doing so, the Defendant would also disclose the Plaintiff’s personal information

to his family members.

    21.   Specifically, on more than one occasion, Defendant offered payment plans to the

Plaintiff’s mother for the balance of the debt.

    22.   Defendant’s phone harassment campaign was highly upsetting and inconvenient to

Plaintiff and the Plaintiff’s family which has caused Plaintiff actual harm, including but not limited

to, invasion of privacy, the aggravation that accompanies unsolicited telephone calls, emotional

distress, increased usage of his cellular phone service and utility services (power), reduced battery

life, diminished space for data storage on his cellular phone, and increased risk of personal injury

resulting from the distraction caused by the never-ending collection calls.

    23.   As a result, Plaintiff was forced to expend time and energy to retain counsel as a result

of Defendant’s conduct.

COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

    24.   Plaintiff restates and realleges all preceding paragraphs of this Complaint as though fully

set forth herein.




                                                    3
     Case 3:21-cv-01080-E Document 1 Filed 05/12/21                 Page 4 of 7 PageID 4



   25.     The debt on which Defendant was attempting to collect upon is a “debt” as defined by

FDCPA §1692a(5) because it arises out of a transaction due or asserted to be owed or due to

another for personal, family, or household purposes.

   26.     Defendant is a “debt collector” as defined by §1692a(6) because it regularly collects

debts and uses the mail and/or the telephones to collect delinquent consumer accounts.

   27.     Defendant violated 15 U.S.C. §§1692b(2), c(b), and d through its unlawful debt

collection practices.

         a.    Violations of FDCPA §1692b

         22.    Pursuant to §1692 b(2) of the FDCPA, prohibits a debt collector from contacting a

third party and stating that a consumer owes any debt.

         23. Defendant violated §1692b(2) when it called the Plaintiff’s mother, brother and uncle

and disclosed confidential information about the debt.

         24. Defendant violated §1692b(2) by disclosing to family members that the Plaintiff owes

the subject debt.

         25. Furthermore, Defendant violated §1692(3) when it contacted Plaintiff’s mother, brother

and uncle multiple times. These calls were made with the intent to humiliate Plaintiff in hopes

that he would succumb to the harassment and make an immediate payment on the subject debt.

         b. Violations of the FDCPA §1692c

   26. Defendant violated §1692c(b) when it contacted the Plaintiff’s mother, brother and uncle

in regards to the subject debt that was owed by the Plaintiff.

         c. Violations of FDCPA §1692d

   27. Pursuant to §1692d of the FDCPA, a debt collector is prohibited from engaging “in an

conduct the natural consequence of which is to harass, oppress, or abuse any person in connection



                                                 4
     Case 3:21-cv-01080-E Document 1 Filed 05/12/21                    Page 5 of 7 PageID 5



with the collection of a debt.” §1692d(5) further prohibits “causing a telephone to ring or engaging

any person in telephone conversation repeatedly or continuously with intent to annoy, abuse, or

harass any person at the called number.”

    27.    Defendant violated §§1692d and d(5) when it continuously called Plaintiff seeking to

collect upon a debt on which offering the Plaintiff payment plan.

    28.    Additionally, Defendant violated §§1692d and d(5) when it continuously placed phone

calls to Plaintiff’s cellular telephone after Plaintiff requested that the phone calls cease.

    29.    Defendant also violated §1692 d(6) placing telephone calls and leaving messages without

disclosing his/her identity.

    30.    Defendant’s collection calls to Plaintiff were made with the specific intent of annoying,

harassing, and abusing the Plaintiff.

    WHEREFORE, Plaintiff, ANDREW S. LEE, requests that this Honorable Court:

    a. Declare that the practices complained of herein are unlawful and violate the
          aforementioned statute;
    b. Enjoining Defendant from further contacting Plaintiff and Plaintiff’s family;
    c. Awarding Plaintiff statutory and actual damages of $1,000 as provided under 15 U.S.C.
          §1692k(a)(2)(A);
    d. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. §1692k;
          and
    e. Award any other relief as this Honorable Court deems just and appropriate.


                                             COUNT II
                  Texas Debt Collection Act (Tex. Fin. Code Ann. § 392 et seq.)

    31.    All paragraphs of this Complaint are expressly adopted and incorporated herein as though

fully set forth herein.



                                                   5
     Case 3:21-cv-01080-E Document 1 Filed 05/12/21                      Page 6 of 7 PageID 6



    32.        Section 392.302(4) of the Texas Finance Code prohibits a debt collector from causing a

telephone to ring repeatedly or continuously, or making repeated or continuous telephone calls,

with the intent to harass a person at the called number. Tex. Fin. Code Ann. § 392.302(4).

    33.        Defendant violated Tex. Fin. Code Ann. § 392.302(4) by continuing to place phone calls

to Plaintiff despite Plaintiff’s requests that the collection calls cease.

    34.        Defendant’s collection calls were made with the intent to harass Plaintiff and to pressure

Plaintiff into making payment on the subject debt.

          WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in his favor

as follows:

          a.        Finding that Defendant violated Tex. Fin. Code Ann. § 392.302(4);

          b.        Enjoining Defendant from further contact with Plaintiff pursuant to Tex. Fin. Code

                    Ann. § 392.403(a)(1);

          c.        Awarding Plaintiff actual damages in an amount to be determined pursuant to Tex.

                    Fin. Code Ann. § 392.403(a)(2);

          d.        Awarding Plaintiff his reasonable attorney’s fees and costs in an amount to be

                    determined pursuant to Tex. Fin. Code Ann. § 392.403(b); and

          e.        Awarding any other relief as this Honorable Court deems just and appropriate


                                      DEMAND FOR JURY TRIAL

          Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

Dated: May 12, 2021                                        Respectfully submitted,

                                                           /s/ Victor T. Metroff, Esq.
                                                           Mohammed O. Badwan, Esq.
                                                           Victor T. Metroff, Esq.
                                                           Counsel for Plaintiff
                                                           SULAIMAN LAW GROUP, LTD.


                                                      6
Case 3:21-cv-01080-E Document 1 Filed 05/12/21   Page 7 of 7 PageID 7



                                     2500 South Highland Avenue
                                     Suite 200
                                     Lombard, Illinois 60148
                                     (630) 575-8181 (phone)
                                     (630) 575-8188 (fax)
                                     mbadwan@sulaimanlaw.com
                                     vmetroff@sulaimanlaw.com




                                 7
